Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISON

     NEWTON JOSEPH, individually
     and on behalf of all others
     similarly situated,

            Plaintiff,

     v.                                           CASE NO.:

     COMCAST CABLE COMMUNICATIONS
     MANAGEMENT, LLC,

           Defendant.
     __________________________________/

                                  CLASS ACTION COMPLAINT

            Plaintiff, Newton Joseph (“Plaintiff”), files this Class Action Complaint against

     Defendant, Comcast Cable Communications Management, LLC (“Defendant”), alleging that

     Defendant failed to provide him and the putative class members with adequate notice of their

     right to continued health care coverage under the Consolidated Omnibus Budget

     Reconciliation Act of 1985 (“COBRA”). In further support thereof, Plaintiff states as follows:

                                         BRIEF OVERVIEW

            1.      Defendant, the plan sponsor and plan administrator of the Comcast

     Comprehensive Health and Welfare Benefit Plan (“the Plan”), has repeatedly violated ERISA

     by failing to provide participants and beneficiaries in the Plan with adequate notice, as

     prescribed by COBRA, of their right to continue their health insurance coverage following an

     occurrence of a “qualifying event” as defined by the statute.
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 18




             2.      COBRA is a remedial statute that should be interpreted in favor of the

     employee. The legislative history makes clear Congress enacted COBRA in 1986 as a result

     of the reports of the growing number of Americans without any health insurance coverage and

     the decreasing willingness of our Nation’s hospitals to provide care to those who cannot afford

     to pay. The purpose behind its notice requirements is to facilitate and assist individuals in

     electing continuation coverage should they so choose, not discourage them from doing so as

     Comcast’s does.

             3.      Defendant’s COBRA notice violates 29 C.F.R. § 2590.606–4(b)(4). It is not

     written in a manner calculated to be understood by the average plan participant because it

     attempts to scare individuals away from electing COBRA by including an ominous warning

     suggesting that the submission of even “incomplete” information when electing COBRA may

     result in civil, or even criminal, penalties.

             4.      The election form also needlessly references a possible “$50 penalty from the

     IRS for each failure to provide an accurate tax identification number for a covered individual.”

     This information is thrown into Defendant’s notice without context, much less with an

     explanation of why potential criminal penalties, or IRS penalties, are somehow relevant to the

     COBRA election process.

             5.      Threats of criminal penalties and IRS fines simply have no place in a COBRA

     election notice, a process which is supposed to facilitate COBRA coverage election rather than

     intimidating people into not electing coverage.       Adding such information distorts the

     information provided in the notice while also discouraging people, including Plaintiff, from




                                                     2
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 18




     electing COBRA, and also violating 29 C.F.R. § 2590.606–4(b)(4)’s requirement that notices

     be written in a manner calculated to be understood by the average plan participant.

            6.      Additionally, Defendant’s COBRA notice also violates 29 C.F.R. § 2590.606–

     4(b)(4)(v) because it includes conflicting information on when the COBRA continuation

     coverage form is actually due. Not only that, Defendant’s COBRA form violates 29 C.F.R. §

     2590.606–4(b)(4)(vi) because it fails to sufficiently identify the Plan Administrator.

            7.      As a result of these violations, which threaten Class Members’ ability to

     maintain their health coverage, Plaintiff seeks statutory penalties, injunctive relief, attorneys’

     fees, costs and expenses, and other appropriate relief as set forth herein and provided by law.

                                      JURISDICTION AND VENUE

            8.      Venue is proper in the United States Court for the Southern District of Florida,

     because the events giving rise to these claims arose in this district.

            9.      Plaintiff is a Florida resident, resides in this district and was a participant in the

     Plan prior to his termination, a qualifying event within the meaning of 29 U.S.C. § 1163(2).

            10.     Defendant is a foreign corporation with its headquarters in Philadelphia,

     Pennsylvania, and employed more than 20 employees who were members of the Plan in each

     year from 2013 to 2019. Defendant is the Plan sponsor within the meaning of 29 U.S.C.

     §1002(16)(B), and the administrator of the Plan within the meaning of 29 U.S.C. §

     1002(16)(A). The Plan provides medical benefits to employees and their beneficiaries, and is

     an employee welfare benefit plan within the meaning of 29 U.S.C. § 1002(1) and a group health

     plan within the meaning of 29 U.S.C. § 1167(1).




                                                      3
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 18




                       SUPPORTING LAW AND FACTUAL ALLEGATIONS

                                     COBRA Notice Requirements

            11.      The COBRA amendments to ERISA included certain provisions relating to

     continuation of health coverage upon termination of employment or another “qualifying event”

     as defined by the statute.

            12.      Among other things, COBRA requires the plan sponsor of each group health

     plan normally employing more than 20 employees on a typical business day during the

     preceding year to provide “each qualified beneficiary who would lose coverage under the plan

     as a result of a qualifying event … to elect, within the election period, continuation coverage

     under the plan.” 29 U.S.C. § 1161. (Emphasis added).

            13.      Notice is of enormous importance. The COBRA notification requirement exists

     because employees are not presumed to know they have a federally protected right to continue

     healthcare coverage subsequent to a qualifying event.

            14.      COBRA further requires the administrator of such a group health plan to

     provide notice to any qualified beneficiary of their continuation of coverage rights under

     COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice must

     be “[i]n accordance with the regulations prescribed by the Secretary” of Labor. 29 U.S.C. §

     1166(a).

            15.      The relevant regulations prescribed by the Secretary of Labor concerning notice

     of continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 as follows:

                  (4) The notice required by this paragraph (b) shall be written in a
                  manner calculated to be understood by the average plan participant and
                  shall contain the following information:



                                                    4
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 18




                   (i) The name of the plan under which continuation coverage is
                   available; and the name, address and telephone number of the
                   party responsible under the plan for the administration of
                   continuation coverage benefits;

                   (ii) Identification of the qualifying event;

                   (iii) Identification, by status or name, of the qualified
                   beneficiaries who are recognized by the plan as being entitled to
                   elect continuation coverage with respect to the qualifying event,
                   and the date on which coverage under the plan will terminate (or
                   has terminated) unless continuation coverage is elected;

                   (iv) A statement that each individual who is a qualified
                   beneficiary with respect to the qualifying event has an
                   independent right to elect continuation coverage, that a covered
                   employee or a qualified beneficiary who is the spouse of the
                   covered employee (or was the spouse of the covered employee
                   on the day before the qualifying event occurred) may elect
                   continuation coverage on behalf of all other qualified
                   beneficiaries with respect to the qualifying event, and that a
                   parent or legal guardian may elect continuation coverage on
                   behalf of a minor child;

                   (v) An explanation of the plan's procedures for electing
                   continuation coverage, including an explanation of the time
                   period during which the election must be made, and the date by
                   which the election must be made;

                   (vi) An explanation of the consequences of failing to elect or
                   waiving continuation coverage, including an explanation that a
                   qualified beneficiary's decision whether to elect continuation
                   coverage will affect the future rights of qualified beneficiaries
                   to portability of group health coverage, guaranteed access to
                   individual health coverage, and special enrollment under part 7
                   of title I of the Act, with a reference to where a qualified
                   beneficiary may obtain additional information about such
                   rights; and a description of the plan's procedures for revoking a
                   waiver of the right to continuation coverage before the date by
                   which the election must be made;

                   (vii) A description of the continuation coverage that will be
                   made available under the plan, if elected, including the date on
                   which such coverage will commence, either by providing a


                                                5
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 18




                   description of the coverage or by reference to the plan's
                   summary plan description;

                   (viii) An explanation of the maximum period for which
                   continuation coverage will be available under the plan, if
                   elected; an explanation of the continuation coverage termination
                   date; and an explanation of any events that might cause
                   continuation coverage to be terminated earlier than the end of
                   the maximum period;

                   (ix) A description of the circumstances (if any) under which the
                   maximum period of continuation coverage may be extended due
                   either to the occurrence of a second qualifying event or a
                   determination by the Social Security Administration, under title
                   II or XVI of the Social Security Act (42 U.S.C. 401 et seq. or
                   1381 et seq.) (SSA), that the qualified beneficiary is disabled,
                   and the length of any such extension;

                   (x) In the case of a notice that offers continuation coverage with
                   a maximum duration of less than 36 months, a description of the
                   plan's requirements regarding the responsibility of qualified
                   beneficiaries to provide notice of a second qualifying event and
                   notice of a disability determination under the SSA, along with a
                   description of the plan's procedures for providing such notices,
                   including the times within which such notices must be provided
                   and the consequences of failing to provide such notices. The
                   notice shall also explain the responsibility of qualified
                   beneficiaries to provide notice that a disabled qualified
                   beneficiary has subsequently been determined to no longer be
                   disabled;

                   (xi) A description of the amount, if any, that each qualified
                   beneficiary will be required to pay for continuation coverage;

                   (xii) A description of the due dates for payments, the qualified
                   beneficiaries' right to pay on a monthly basis, the grace periods
                   for payment, the address to which payments should be sent, and
                   the consequences of delayed payment and non-payment;

                   (xiii) An explanation of the importance of keeping the
                   administrator informed of the current addresses of all
                   participants or beneficiaries under the plan who are or may
                   become qualified beneficiaries; and



                                               6
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 18




                         (xiv) A statement that the notice does not fully describe
                         continuation coverage or other rights under the plan, and that
                         more complete information regarding such rights is available in
                         the plan's summary plan description or from the plan
                         administrator.

            16.      To facilitate compliance with these notice obligations, the United States

     Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage Election

     Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. § 2590.606-4. The

     DOL website states that the DOL “will consider use of the model election notice, appropriately

     completed, good faith compliance with the election notice content requirements of COBRA.”

            17.      In the event that a plan administrator declines to use the Model Notice and fails

     to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, the

     administrator is subject to statutory penalties of up to $110.00 per participant or beneficiary

     per day from the date of such failure. 29 U.S.C. § 1132(c)(1). Additionally, the Court may

     order such other relief as it deems proper, including but not limited to injunctive relief pursuant

     to 29 U.S.C. § 1132(a)(3) and payment of attorneys’ fees and expenses pursuant to 29 U.S.C.

     § 1132(g)(1).

            18.      Here, Defendant failed to use the Model Notice and failed to meet the notice

     requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, as set forth below.

                  Defendant’s Notice Is Inadequate and Fails to Comply with COBRA

            19.      Defendant did not use the Model Notice to notify plan participants of their right

     to continuation coverage even though the Model Notice adequately provides all required

     information and would have provided Defendant with a “safe harbor” if used. The Model

     Notice further demonstrates how the information can, and is required to, be written in a manner




                                                     7
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 18




     calculated to be understood by the average plan participant providing a near-foolproof way for

     persons to sign up for continuing coverage of their existing benefits.

            20.     Rather than use the Model Notice, Defendant authored and disseminated a

     notice which omitted critical information required by law and needlessly included language

     meant to deter and otherwise “chill” election of COBRA benefits. The information Defendant

     omitted from its notice is information that is included in the Model Notice.

            21.     The evidence will show Defendant used its deficient Notice to discourage

     participants from enrolling in continuation coverage.

            22.     Defendant’s Notice violates several key COBRA requirements, specifically:

                    a.      The notice violates 29 C.F.R. § 2590.606–4(b)(4)(v) because it
                            includes conflicting information on the time period during which
                            the election must be made, and the date by which the election
                            must be made;
                    b.      The notice violates 29 C.F.R. § 2590.606-4(b)(4)(i) because it
                            fails to provide the name, address and telephone number of the
                            party responsible under the plan for administration of
                            continuation coverage benefits; and, finally,

                    c.      The notice violates 29 C.F.R. § 2590.606-4(b)(4) because, by
                            including threats of criminal penalties and IRS fines which
                            simply have no place in a COBRA election notice, and by
                            omitting the other required information set out above, Defendant
                            failed to provide a notice “written in a manner calculated to be
                            understood by the average plan participant.”

            23.     Defendant’s COBRA Notice confused Plaintiff, and resulted in his inability to

     make an informed decision as to electing COBRA continuation coverage.

            24.     As a result of the deficient notice, Plaintiff did not elect COBRA continuation

     coverage as those benefits for which he was eligible, including dental and life insurance.




                                                    8
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 9 of 18




            25.     Defendant’s deficient COBRA Notice caused Plaintiff an informational injury

     when Defendant failed to provide him with information to which he was entitled to by statute,

     namely a compliant COBRA election notice containing all information required by 29 C.F.R.

     § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a).

            26.     Through ERISA and then COBRA, Congress created a right—the right to

     receive the required COBRA election notice—and an injury—not receiving a proper election

     notice with information required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a).

     Defendant injured Plaintiff and the class members he seeks to represent by failing to provide

     the information required by COBRA.

            27.     Besides the informational injury suffered, Plaintiff also suffered a tangible

     injury in the form of economic loss, specifically the loss of dental and life insurance coverage.

     Insurance coverage is an employer subsidized benefit of employment of monetary value, the

     loss of which is a tangible injury.

                                           Plaintiff Newton Joseph

            28.     Named Plaintiff Newton Joseph began working for Defendant as a Sales

     Representative on or around March 20, 2017, and he worked in this capacity until July 9, 2019.

            29.     On or about July 9, 2019, Defendant terminated Plaintiff's employment.

            30.     Plaintiff was not terminated for “gross misconduct” and was therefore eligible

     for continuation coverage.

            31.     Plaintiff’s termination was a qualifying event, which triggered Defendant’s

     COBRA notice obligations.




                                                     9
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 10 of 18




            32.     Following his termination, Defendant caused its COBRA administrator to mail

     Plaintiff the deficient COBRA notice.

            33.     The COBRA notice was not written in a manner calculated to be understood by

     the average plan participant.

            34.     The COBRA notice did not provide Plaintiff with the substantive information

     to which he was entitled pursuant to federal law, as set out further below, giving rise to this

     lawsuit.

            35.     Plaintiff was not required to exhaust any administrative remedies through

     Defendant prior to bringing suit because no such administrative remedies exist. Even if they

     did exist, any attempts to exhaust the administrative remedies would have been futile.

                              Violation of 29 C.F.R. § 2590.606-4(b)(4)
                        Defendant failed to provide notice written in a manner
                    calculated “to be understood by the average plan participant”

            36.     Whether a defendant’s COBRA notification complies with the law turns on

     whether the notice is understandable by an average plan participant. This requirement has been

     interpreted as an objective standard rather than requiring an inquiry into the subjective

     perception of the individual plan participants.

            37.     29 U.S.C. § 1166(a)(4)(A) requires plan administrators to notify the former

     employee of their right to receive continuation coverage with a notice that must be sufficient

     to permit the discharged employee to make an informed decision whether to elect coverage.

            38.     As previously stated, Defendant’s notice omits any reference to the plan

     administrator’s name, address, and telephone number, as required by 29 C.F.R. § 2590.606-




                                                       10
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 11 of 18




     4(b)(4)(i). It also includes contradictory dates as to the deadline for election. 29 C.F.R. §

     2590.606-4(b)(4)(v).

             39.      Not only that, Defendant’s COBRA notice includes language warning of and

     threatening certain criminal and IRS penalties for noncompliance with its notice procedures.

             40.      Specifically, the notice includes the following language: “any person who

     knowingly provides materially false, incomplete, or misleading information is considered to

     have committed an act to defraud or deceive the Plan Sponsors. The filing of any application

     for insurance or other claim for benefits based on false, misleading, or incomplete information

     is a fraudulent act and may result in criminal or civil penalties.” 1

             41.      The election form also needlessly references a possible “$50 penalty from the

     IRS for each failure to provide an accurate tax identification number for a covered individual.”

             42.      Defendant first buries its “COBRA Election Form” in the middle of its

     voluminous “COBRA Election Notice Summary.”

             43.      And, adding to the confusion, Defendant placed its misleading “certification”

     immediately after the election form without any reference to it in the Defendant’s instructions

     on how to enroll using the paper election form in its “COBRA Election Notice Summary.”

             44.      In fact, nowhere in Defendant’s “COBRA Election Notice Summary” are there

     instructions on what to do with the arbitrary “certification” form, including whether it is

     somehow required to enroll in COBRA.




     1
       Though it is unclear which criminal or civil statute Defendant is referencing, the ominous language Defendant
     included in its “certification,” omits the required element of intent which limits such penalties only to those
     instances when incomplete, false, or misleading information is presented “with the intent to injure, defraud, or
     deceive any insurer.” Fla. Stat. § 817.234(1)(a).



                                                           11
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 12 of 18




            45.     Defendant further includes needless language of monetary penalties for failure

     to provide tax identification numbers for those electing COBRA benefits.

            46.     The DOL Model Notice and its COBRA Continuation Coverage election Form

     does not contain such a “certification” regarding possible IRS penalties. Yet the Model DOL

     still manages to convey the required information, and does so in only seven pages compared

     to Defendant’s nineteen pages of conflicting, inadequate, and misleading information.

            47.     Without the above required information, coupled with its inclusion of needless

     criminal and IRS penalties, Defendant’s notice is not sufficient to permit the discharged

     employee to make an informed decision whether to elect coverage.

                            Violation of 29 C.F.R. § 2590.606-4(b)(4)(v)
                           Conflicting dates provided for when election due

            48.     Under COBRA, the plan administrator must allow the discharged employee and

     other qualified beneficiaries sixty (60) days from the date on which coverage ends under the

     plan, or 60 days from the date notice was given to decide whether or not to elect continuation

     of their group health plan coverage. § 1165(1).

            49.     In addition, payment of the first premium is not due until 45 days after the date

     when election of continuation of coverage is made. § 1162(3).

            50.     In the present case, Defendant’s notice provides information concerning how

     long the continuation of coverage will last and the amount of the premium. However, as to the

     enrollment deadline, Comcast’s COBRA form states on page 3 contains one deadline.

            51.     But directly next to that information is a box clearly stating as follows: “If you

     do not complete the enrollment process within 60 days, you will lose your right to elect

     COBRA coverage.” These two dates cannot be reconciled.


                                                   12
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 13 of 18




            52.     Plaintiff cannot truly make an informed decision regarding continuation

     coverage without knowing the specific, and correct, date when the election form is due. Not

     only that, the enrollment deadline also impacts the date for payment.

            53.     Confusing or misleading notices, like that used by Comcast, about the duration

     of the election period and the 45 day grace period for payment of an initial premium for

     continuation coverage demonstrate Comcast has violated 29 C.F.R. § 2590.606-4(b)(4)(v).

                             Violation of 29 C.F.R. § 2590.606-4(b)(4)(i)
                               Failure to Identify Plan Administrator

            54.     The COBRA notice provided to Plaintiff omitted important information

     identifying the party responsible under the Plan for administration of continuing coverage

     benefits. Instead, the third-party administrator, BenefitConnect, is identified, but that is not

     what the statute requires. Thus, Plaintiff was never informed who administers the continuation

     coverage, which is the Comcast entity named here.

            55.     Defendant was required to provide “in a manner calculated to be understood by

     the average plan participant ... the name, address and telephone number of the party responsible

     under the plan for administration of continuation coverage benefits.” 29 C.F.R. § 2590.606-

     4(b)(4)(i). Defendant’s Notice failed to comply with this fundamental requirement.

            56.     Defendant’s notice only identifies a third-party administrator. A third-party

     administrator is different from the Plan Administrator. Identifying the Plan Administrator is

     critical because the plan administrator bears the burden of proving that adequate COBRA

     notification was given to the employee, particularly in cases, like this, involving large

     corporations with multiple entities located throughout the country.




                                                   13
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 14 of 18




                                     CLASS ACTION ALLEGATIONS

             57.     Plaintiff brings this action as a class action pursuant to Rule 23 Fed.R.Civ.P. on

     behalf of the following persons:

                     All participants and beneficiaries in the Defendant’s Health
                     Plan who were the COBRA notice by Defendant, in the same
                     form sent to Plaintiff, during the applicable statute of
                     limitations period as a result of a qualifying event, as
                     determined by Defendant, who did not elect COBRA.

             58.     No administrative remedies exist as a prerequisite to Plaintiff’s claim on behalf

     of the Putative Class. As such, any efforts related to exhausting such non-existent remedies

     would be futile.

             59.     Numerosity: The Class is so numerous that joinder of all Class members is

     impracticable. On information and belief, hundreds or thousands of individuals satisfy the

     definition of the Class.

             60.     Typicality: Plaintiff’s claims are typical of the Class. The COBRA notice that

     Defendant sent to Plaintiff was a form notice that was uniformly provided to all Class members.

     As such, the COBRA notice that Plaintiff received was typical of the COBRA notices that

     other Class Members received, and suffered from the same deficiencies.

             61.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class

     members; she has no interests antagonistic to the class, and has retained counsel experienced

     in complex class action litigation.

             62.     Commonality: Common questions of law and fact exist as to all members of

     the Class and predominate over any questions solely affecting individual members of the Class,

     including but not limited to:




                                                    14
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 15 of 18




                    a.      Whether the Plan is a group health plan within the meaning of
                            29 U.S.C. § 1167(1);

                    b.      Whether Defendant’s COBRA notice complied with the
                            requirements of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-
                            4;

                    c.      Whether statutory penalties should be imposed against
                            Defendant under 29 U.S.C. § 1132(c)(1) for failing to comply
                            with COBRA notice requirements, and if so, in what amount;

                    d.      The appropriateness and proper form of any injunctive relief or
                            other equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and,
                            finally,

                    e.      Whether (and the extent to which) other relief should be granted
                            based on Defendant’s failure to comply with COBRA notice
                            requirements.

            63.     Class Members do not have an interest in pursuing separate individual actions

     against Defendant, as the amount of each Class Member’s individual claims is relatively small

     compared to the expense and burden of individual prosecution.

            64.     Class certification will also obviate the need for unduly duplicative litigation

     that might result in inconsistent judgments concerning Defendant’s practices and the adequacy

     of its COBRA notice. Moreover, management of this action as a class action will not present

     any likely difficulties. In the interests of justice and judicial efficiency, it would be desirable

     to concentrate the litigation of all Class Members’ claims in a single action.

            65.     Plaintiff intends to send notice to all Class Members. The names and addresses

     of the Class Members are available from Defendant’s records, as well as from Defendant’s

     third-party COBRA administrator.




                                                     15
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 16 of 18




                                    CLASS CLAIM I FOR RELIEF
                         Violation of 29 U.S.C. § 1132(c)(1), ERISA § 502(c), and
                                         29 C.F.R. § 2590.606-4

            66.     The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

            67.     Defendant is the sponsor and administrator of the Plan, and was subject to the

     continuation of coverage and notice requirements of COBRA.

            68.     Plaintiff and the other members of the Class experienced a “qualifying event”

     as defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced such a

     qualifying event.

            69.     On account of such qualifying event, Defendant sent Plaintiff and the Class

     Members a COBRA notice.

            70.     The COBRA notice that Defendant sent to Plaintiff and other Class Members

     violated 29 U.S.C. § 1166(a), ERISA § 502(c), and 29 C.F.R. § 2590.606-4 for the reasons set

     forth above.

            71.     These violations were material and willful.

            72.     Defendant knew that its notice was inconsistent with the Secretary of Labor’s

     Model Notice and failed to comply with 29 U.S.C. § 1166(a), ERISA § 502(c), and 29 C.F.R.

     § 2590.606-4, but chose to use a non-compliant notice in deliberate or reckless disregard of

     the rights of Plaintiff and other Class Members.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief as

     follows:

                    a.       Designating Plaintiff’s counsel as counsel for the Class;



                                                    16
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 17 of 18




                 b.    Issuing proper notice to the Class at Defendant’s expense;

                 c.    Declaring that the COBRA notice sent by Defendant to Plaintiffs and
                       other Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. §
                       2590.606-4;

                 d.    Awarding appropriate equitable relief pursuant to 29 U.S.C. §
                       1132(a)(3), including but not limited to an order enjoining Defendant
                       from continuing to use its defective COBRA notice and requiring
                       Defendant to send corrective notices;

                 e.    Awarding statutory penalties to the Class pursuant to 29 U.S.C. §
                       1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110.00 per
                       day for each Class Member who was sent a defective COBRA notice by
                       Defendant;

                 f.    Awarding attorneys’ fees, costs and expenses to Plaintiffs’ counsel as
                       provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

                 g.    Granting such other and further relief, in law or equity, as this Court
                       deems appropriate.

                 h.    Designating Plaintiffs’ counsel as counsel for the Class;

                 i.    Issuing proper notice to the Class at Defendant’s expense;

                 j.    Declaring that the COBRA notice sent by Defendant to Plaintiffs and
                       other Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. §
                       2590.606-4;

                 k.    Awarding appropriate equitable relief pursuant to 29 U.S.C. §
                       1132(a)(3), including but not limited to an order enjoining Defendant
                       from continuing to use its defective COBRA notice and requiring
                       Defendant to send corrective notices;

                 l.    Awarding statutory penalties to the Class pursuant to 29 U.S.C. §
                       1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day
                       for each Class Member who was sent a defective COBRA notice by
                       Defendant;

                 m.    Awarding attorneys’ fees, costs and expenses to Plaintiffs’ counsel as
                       provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and




                                              17
Case 0:20-cv-61239-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 18 of 18




                    n.     Granting such other and further relief, in law or equity, as this Court
                           deems appropriate.


     Dated this 25th day of June, 2020.
                                                 Respectfully submitted,




                                                 LUIS A. CABASSA, ESQ.
                                                 Florida Bar Number: 053643
                                                 Direct No.: 813-379-2565
                                                 BRANDON J. HILL, ESQ.
                                                 Florida Bar Number: 37061
                                                 Direct No.: 813-337-7992
                                                 WENZEL FENTON CABASSA, P.A.
                                                 1110 N. Florida Avenue, Suite 300
                                                 Tampa, Florida 33602
                                                 Main No.: 813-224-0431
                                                 Facsimile: 813-229-8712
                                                 Email: lcabassa@wfclaw.com
                                                 Email: bhill@wfclaw.com
                                                 Email: gnichols@wfclaw.com

                                                 and

                                                 CHAD A. JUSTICE
                                                 Florida Bar Number: 121559
                                                 JUSTICE FOR JUSTICE LLC
                                                 1205 N. Franklin Street, Suite 326
                                                 Tampa, Florida 33602
                                                 Direct No. 813-566-0550
                                                 Facsimile: 813-566-0770
                                                 E-mail: chad@getjusticeforjustice.com

                                                 Attorneys for Plaintiff




                                                  18
